DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2016-10-19. It is noted, however, that applicant has not filed a certified copy of the CN 201610910341.1 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 claims a method, but has no steps to perform which constitute said method, making it unclear whether the applicant intends to claim a method or a system. 
Claims 2-7 are rejected for the same reason by their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Regarding Claim 1, the claim recites a “reconstruction method of intelligent vehicle safety environment envelope based on forward vehicle safety environment envelope based on forward vehicle driving behavior, comprising forward vehicle driving behavior prediction model, and intelligent vehicle safety environment envelope reconstruction algorithm, forward vehicle driving behavior prediction model is responsible for the prediction of forward vehicle driving behavior, and intelligent vehicle safety environment envelope reconstruction algorithm is responsible for the reconstruction of safety environment envelope based on the prediction results.” Which are examples of mathematical concepts.  Both the forward vehicle driving behavior prediction model and intelligent vehicle safety environment envelope reconstruction algorithm are examples of mathematical relationships, equations, and/or calculations, without any structure to perform them.
The claim does not include any additional elements. Therefore, the judicial exception is not integrated into a practical application nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 2-7 are rejected for the same reasons and because they also fail to integrate the judicial exception into a practical application or recite significantly more than the judicial exception. Specifically: Claims 2-7 recite additional mathematical calculations to further define the prediction model and algorithm of Claim 1 but do not present any additional elements.  

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandita, US 20140005906, which teaches a reconstruction method of intelligent vehicle safety environment envelope based on forward vehicle safety environment envelope based on forward vehicle driving behavior, comprising:
forward vehicle driving behavior prediction model ([0038] “A model-based approach was developed for the preceding vehicle state prediction (PVSP) problem, including dynamic modeling of the platoon.”)
and intelligent vehicle safety environment envelope reconstruction algorithm, ([0039] “A dynamic model for vehicle platoon was developed, allowing an algorithm for estimating and predicting all the states of vehicles in the platoon, including unmeasured vehicles to be developed.” [Fig 5] [0069] “FIG. 5 shows how the PVSP process interacts with the expectation maximization approach. Box 200 corresponds to operation of the PVSP process, for example using parameter estimation to adaptively optimize a headway parameter”)
forward vehicle driving behavior prediction model is responsible for the prediction of forward vehicle driving behavior ([0038] “A model-based approach was developed for the preceding vehicle state prediction (PVSP) problem, including dynamic modeling of the platoon.” [0037] “The vehicle data may be received using wireless V2V communication, and can be used to predict future position and velocity of the preceding vehicle in response to a velocity disturbance from the forward vehicle. Examples of the present invention include methods and apparatus for providing the host vehicle with a preceding vehicle state prediction (PVSP).”)
and intelligent vehicle safety environment envelope reconstruction algorithm is responsible for the reconstruction of safety environment envelope based on the prediction results. ([0039] “A dynamic model for vehicle platoon was developed, allowing an algorithm for estimating and predicting all the states of vehicles in the platoon, including unmeasured vehicles to be developed.” [Fig 5] [0069] “FIG. 5 shows how the PVSP process interacts with the expectation maximization approach. Box 200 corresponds to operation of the PVSP process, for example using parameter estimation to adaptively optimize a headway parameter”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghassemzadeh (US 9418342)
Kleinehagenbrock (DE 102014226462)
Dolgov  (US 9090259),
Droz (CN 105008200)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                       


/GENNA M MOTT/Primary Examiner, Art Unit 3662